Citation Nr: 1531055	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  14-02 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for degenerative joint disease of the right shoulder.

2.  Entitlement to an initial compensable evaluation for degenerative joint disease of the left shoulder.

3.  Entitlement to service connection for upper extremity peripheral neuropathy, to include as secondary to the service-connected cervical spine spondylosis.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1972 to September 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veterans Benefits Management System (VBMS) contains a February 2014 private medical examination, a VA physician's statement, a letter from the Social Security Administration, and a March 2015 brief.  Although this evidence was not reviewed by the RO prior to the issuance of the November 2013 statement of the case, the Board finds that the automatic waiver provision applies in this case.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  The Virtual VA paperless claims file also contains additional VA treatment records that were reviewed by the RO prior to the issuance of the November 2013 statement of the case.  The remainder of the documents in the electronic claims files are either duplicative of the evidence in the paper claims file or are irrelevant to the claims addressed herein.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran was most recently provided a VA examination in September 2012 in connection with his claims for increased evaluations for his shoulder disabilities.  At the examination, the Veteran had full range of motion of his right and left shoulder.  Thereafter, the Veteran submitted a February 2014 private medical examination during which he had reported that his orthopedic condition was worsening.  On clinical evaluation, the range of motion of the left and right shoulders was limited to 140 degrees and 120 degrees, respectively.  Thus, there appears to be evidence showing that his disabilities may have worsened.  Therefore, the Board finds that an additional examination should be provided to ascertain the current severity and manifestations of the Veteran's degenerative joint disease of the shoulders.  

As to the claimed upper extremity peripheral neuropathy, the Veteran was provided VA examinations in June 2011 and September 2012 in connection with his claim, and a medical opinion was provided in June 2011.  The June 2011 VA examiner opined that the Veteran did not have any generalized peripheral neuropathy or cervical radiculopathy and that his left-sided carpal tunnel syndrome was at the level of the wrist and could not be attributed to the cervical fusion in service.  However, the Board finds that the June 2011 medical opinion is inadequate.  Specifically, the examiner noted that there were some EMG changes in the triceps on the right suggestive of remote injury at this level, noting that the remote injury was probably the cervical spondylosis, but the examiner did not explain whether the EMG changes caused the claimed symptoms.  Furthermore, the examiner did not provide an adequate rationale as to why the carpal tunnel syndrome could not be attributed to either his current cervical spine disability or his documented radiculopathy during service.  See e.g., January 1994 service treatment record.  The Board also finds that a more recent examination would be helpful to determine whether the Veteran has cervical radiculopathy or neuropathy, as Veteran reported a relief of bilateral upper extremity weakness, pain, and tingling for about 5 years after the 1994 cervical spine surgery, but stated that the symptoms have progressively worsened since that time.  See, February 2014 private treatment records.    

Additionally, the Veteran submitted a letter from the Social Security Administration (SSA) that granted his claim for disability benefits.  However, the claims file does not contain the decision itself or the records upon which that decision was based.  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.  38 U.S.C.A. § 5107(a); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

Moreover, the June 2011 VA examiner referenced a March 2011 VA treatment record that included the physician's statement that the Veteran could not work and was disabled.  Although the record contains some treatment records from March 2011, it does not appear that the specific treatment record that was referenced has been associated with the claims file.  As such, all outstanding, relevant VA treatment records should be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his shoulders and any upper extremity neurological disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include the VA medical record from March 8, 2011, that was referenced in the June 2011 VA examination report.  

2.  The AOJ should obtain a copy of the decision to grant SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected degenerative joint disease of the right and left shoulders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should report all signs and symptoms necessary for rating the Veteran's disability.  In particular, he or she should provide the range of motion of the arm in degrees and state whether there is any form of ankylosis.  

He or she should also indicate whether there is any impairment of the humerus, to include loss of head of the humerus (flail shoulder), nonunion of humerus (false flail joint), fibrous union of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint (with frequent or infrequent episodes and guarding of all arm movement or at the shoulder level only), and/or malunion of the humerus with moderate or marked deformity.  The examiner should further address whether there is any impairment of the clavicle or scapula, to include dislocation of the scapula, nonunion of the scapula with or without loose motion, and/or malunion of the scapula.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any upper extremity peripheral neuropathy that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

The examiner should specifically consider the January 1994 diagnosis of radiculopathy in the service treatment records; the August 2009 nerve conduction study that included an impression of an abnormal study with very mild ulnar sensory neuropathy and prolonged F-waves that were reported to possibly be from the cervical spine fusion; and the August 2009 private treatment record that included a diagnosis of upper and lower extremity paresthesias or neuropathy.  The examiner should also consider the February 2014 private examination report that included the Veteran's report that, although his symptoms were relieved for 5 years after his 1994 cervical spine surgery, he experienced recurrent symptoms of worsening weakness, pain, and tingling in the bilateral upper extremities.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any neurological disorders of the bilateral upper extremities that have been present at any time since February 2010 or within close proximity thereto.  

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise casually or etiologically related to his military service, to include the radiculopathy noted during service.  

The examiner should also state whether it is at least as likely as not that the disorder was either caused or permanently aggravated by a service-connected disability, to include (1) cervical spine spondylosis status post anterior diskectomy and fusion; and (2) degenerative joint disease of the right and left shoulders.  In so doing, the examiner should address the significance, if any, of the June 2011 EMG changes in the triceps on the right that were suggestive of a remote injury (cervical spine fusion).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include providing the Veteran with a social and industrial survey.  

6.  The case should then be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




